Citation Nr: 0709069	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 30, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than July 30, 
2004, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to an effective date earlier than July 30, 
2004, for eligibility to Dependents' Educational Assistance 
(DEA) under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to September 
1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision rendered by the 
Department of Veterans Affairs (VA)  Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the claims folder was subsequently transferred to the 
Regional Office in Pittsburgh, Pennsylvania. 

In February 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.  

	
FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
an unappealed Board decision of April 2004.

2.  A claim to reopen the claim for service connection for 
PTSD was received on June 15, 2004.

3.  The claim was thereafter reopened based upon the receipt 
of new and material evidence, other than service department 
records, and service connection was granted for PTSD.

4.  The veteran met the criteria for a TDIU and eligibility 
for DEA as of June 15, 2004.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date of June 15, 2004, but no 
earlier, for the grant of service connection for PTSD is 
established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.156(b), 3.400 (2006).

2.  Entitlement to an effective date of June 15, 2004, but no 
earlier, for the grant of TDIU is established.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.156(b), 3.340, 3.341, 3.400, 
4.16 (2006).

3.  Entitlement to an effective date of June 15, 2004, but no 
earlier, for eligibility to DEA under 38 U.S.C. Chapter 35 is 
established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.156(b), 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Initially, the Board notes that the veteran's TDIU and DEA 
claims are dependent on the establishment of an earlier 
effective date for service connection for PTSD.  The record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA with respect to the 
underlying claim for service connection, to include notice 
that he should submit any pertinent evidence in his 
possession, by a letter mailed in November 2004, prior to its 
initial adjudication of the claim.  In addition, through the 
Statement of the Case, he was informed that the proper 
effective date for service connection for PTSD based on a 
reopened claim is the later of the date of receipt of claim 
or the date entitlement arose.  Although he was not informed 
of any additional evidence or information that he should 
submit or that VA would obtain for him, there is no reason to 
believe that there is additional evidence that could be 
obtained to show that his claim to reopen was received at an 
earlier time.  It is clear that the veteran's claim for an 
earlier effective date for service connection for PTSD is not 
based on the proposition that his claim to reopen was 
received on an earlier date.  In fact, as discussed below, 
the veteran's theory of entitlement is without legal merit.      

In regard to VA's duty to assist, neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate his claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation. 

Accordingly, the Board will address the merits of the claims.  


Procedural History

In a decision dated April 12, 2004, the Board denied 
entitlement to service connection for PTSD.  Although the 
veteran testified at the February 2006 Board hearing that he 
believed that he had appealed the April 2004 decision, there 
is no documentation of such an appeal.  

On June 15, 2004, the originating agency received from the 
veteran, through his representative, a statement in which the 
veteran disputed certain notations in the Board's April 2004 
decision.  A buddy statement was also submitted.  

In a June 2004 letter, the originating agency notified the 
veteran that no action could be taken on his application 
because he did not have a diagnosis of PTSD and that in order 
to reopen his claim he would have to show that he was 
diagnosed with this disorder.  

On July 30, 2004, the originating agency received from the 
veteran, though his representative, recent VA treatment 
records that showed that he was currently diagnosed with 
PTSD.

In a Report of Contact in September 2004, it was noted that 
the veteran expressed that he was confused by correspondence 
he had just received.  He reported that he had filed an 
appeal with the Court on August 22, 2004.  In a November 2004 
letter, the originating agency advised the veteran that it 
could not take any action on his application at that time 
because he had an appeal pending in the Court for the same 
issue.  It advised the veteran that he should contact the 
Court for the status of his appeal.  

In a November 2004 letter, the veteran's representative 
advised the originating agency that the veteran was informed 
by the Court that his claim had been sent back to the 
originating agency for "reconsideration." 

According to a deferred rating decision dated in November 
2004, the originating agency thereafter treated the veteran's 
claim as a claim to reopen in recognition of the fact that if 
the veteran filed an appeal of the April 12, 2004, Board 
decision on August 22, 2004, as he reported, then the appeal 
would have been untimely and dismissed by the Court.  In a 
March 2005 rating decision, the originating agency granted 
service connection for PTSD, entitlement to a TDIU, and basic 
eligibility for DEA benefits, assigning an effective date of 
July 30, 2004.  


General Legal Criteria

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, if the claim was reopened on the 
basis of new and material evidence other than service 
department records.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155 (2006).


Effective Date Prior to July 30, 200,4 for the Grant of 
Service Connection for PTSD

The veteran contends that the effective date should date back 
to January 12, 2001, because the Board's April 2004 decision 
remains pending.  

The Board observes that there is no documentation in the 
record showing that the veteran appealed the decision to the 
Court and that the Court accepted the appeal.  There is also 
no evidence that shows that the Court vacated the April 2004 
Board decision.  Consequently, the Board decision is final, 
and the veteran is not entitled to an earlier effective date 
of January 12, 2001.

Additionally, in a VA Form 4597 attached to the Board's April 
2004 decision, the veteran was advised that if he was not 
satisfied with the decision, he had the right to appeal to 
the Court and that such appeal must be filed with the Court 
within 120 days from the date the decision was mailed to him 
(noted as shown on the first page of the decision-April 12, 
2004).  Notwithstanding testimony the veteran presented at 
the hearing that he filed an appeal "right away" and 
"within the first week," he is noted as initially reporting 
that he mailed an appeal to the Court on August 22, 2004.  If 
this is accurate, then it appears that the veteran filed an 
untimely appeal to the Court, which would have warranted a 
dismissal of the appeal.  

Thus, the proper effective date assigned is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  The veteran expressed intent to pursue a 
claim of service connection for PTSD prior to July 30, 2004, 
in a statement and attachment received by the RO on June 15, 
2004.  By operation of law, an earlier effective date of June 
15, 2004, is warranted. 


Effective Date Prior to July 30, 2004 for Grant of TDIU

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2005).  

As a result of the Board's decision herein, the veteran's 
claim to reopen was received by the RO on June 15, 2004.  
Service connection for PTSD and a 70 percent rating is 
established as of that date.  Therefore, the effective date 
of June 15, 2004, for the award of a TDIU is warranted. 


Effective Date Prior to July 30, 2004 for Eligibility to DEA 
Benefits

Basic eligibility to DEA benefits has been granted because 
the veteran currently has a permanent and total service-
connected disability.  The veteran's DEA benefits are 
derivative of his award of a TDIU; therefore, he is entitled 
to an earlier effective date of June 15, 2004.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an earlier effective date of June 15, 2004, 
for a grant of service connection for PTSD is granted, 
subject to the criteria governing the payment of monetary 
benefits.

Entitlement to an earlier effective date of June 15, 2004, 
for a grant of TDIU is granted, subject to the criteria 
governing the payment of monetary benefits.

Entitlement to an earlier effective date of June 15, 2004, 
for eligibility to DEA under 38 U.S.C. Chapter 35 is granted, 
subject to the criteria governing the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


